 Case 19-11582-BFK             Doc 11 Filed 05/17/19 Entered 05/18/19 00:27:45                        Desc Imaged
                                    Certificate of Notice Page 1 of 2
                                       United States Bankruptcy Court
                                             Eastern District of Virginia
                                                 Alexandria Division
                                             200 South Washington Street
                                                Alexandria, VA 22314


                                                             Case Number 19−11582−BFK
                                                             Chapter 11
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

    Global Energy Services, Inc.
    aka GES Utility Services, Inc., aka
    GLOBAL EQUIPMENT SERVICES, fka
    NORTH WOODS CONTRACTING, INC.,
    fka NORTH WOODS TRANSPORT, INC
    1420 King Street, Suite 401
    Alexandria, VA 22314
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: NA
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: 20−8102916


                                  NOTICE OF POSSIBLE DISMISSAL
                      PURSUANT TO LBR 1007−1 LISTS, SCHEDULES AND STATEMENTS


TO:           DEBTOR OR DEBTOR'S COUNSEL

You filed a petition with the Office of the Clerk of the United States Bankruptcy Court, Eastern District of Virginia,
on May 14, 2019. Pursuant to Local Bankruptcy Rule 1007−1, please be advised that the following document(s) are
missing and must be filed within fourteen (14) days of the petition date.

Missing Documents Due: May 28, 2019

Failure to timely file the missing document(s) or to timely seek an extension of time, may result in the dismissal of
your bankruptcy case.

**Missing Document(s):

All Schedules and Statement of Financial Affairs
Summary of Your Assets and Liabilities and Certain Statistical Information
Chapter 11 Statement of Your Current Monthly Income
Attorney Fee Disclosure and Chapter 11 List of Equity Security Holders

                                                             William C. Redden
                                                             Clerk, United States Bankruptcy Court
Date: May 15, 2019
                                                             /s/ Dayna Marie Huntington
                                                             Deputy Clerk
[10071vAug2018.jsp]
        Case 19-11582-BFK              Doc 11 Filed 05/17/19 Entered 05/18/19 00:27:45                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-11582-BFK
Global Energy Services, Inc.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: huntingto                    Page 1 of 1                          Date Rcvd: May 15, 2019
                                      Form ID: 1007115                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 17, 2019.
db             +Global Energy Services, Inc.,   1420 King Street, Suite 401,   Alexandria, VA 22314-2762

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 15, 2019 at the address(es) listed below:
              Daniel M. Press    on behalf of Debtor   Global Energy Services, Inc. dpress@chung-press.com,
               pressdm@gmail.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
                                                                                             TOTAL: 2
